 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
 2
     Jonathan R. Doolittle (State Bar No. 290638)
 3   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94126-5998
 4   (415) 983-1000
     jonathan.doolittle@pillsburylaw.com
 5
 6
     Counsel for Wells Fargo Bank, N.A., as lender
 7
 8
                              UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11
      In re:
12                                                    Bankruptcy Case
      FAIRN & SWANSON, INC.                           No. 20- 40990 (RE)
13    dba Baja Duty Free – Laredo
      dba Baja Duty Free – San Diego
14    dba Cloud Trading Co
      dba Dave Streiffer Co.
15    dba South Seas Distribution
      dba Taupo Trading
16    dba Baja Duty Free – Oakland
      dba Baja Duty Free – El Paso
17    dba Baja Duty Free – Calexico
      dba Berg & Stephens
18    dba Baja Duty Free – Eagle Pass
      dba United Distillers
19    dba Proost Marketing

20
                                   Debtor.
21
22                                                     NOTICE OF APPEARANCE AND
                                                       REQUEST FOR NOTICE
23

24             PLEASE TAKE NOTICE that the undersigned hereby enters an appearance, pursuant

25   to section 342 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002 and

26   9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

27   Bankruptcy Rule 9010-1(b) as counsel for Wells Fargo Bank, N.A., as lender (“Wells Fargo”) in

28

     Case: 20-40990       Doc# 6    Filed: 06/04/20    Entered: 06/04/20 14:42:21       Page 1 of 3
 1   the above-captioned case, and requests that copies of all notices and pleadings in the above-
 2   captioned cases be given to and served upon:
 3                           Jonathan R. Doolittle (State Bar No. 290638)
                             PILLSBURY WINTHROP SHAW PITTMAN LLP
 4
                             Four Embarcadero Center, 22nd Floor
 5                           San Francisco, CA 94126-5998
                             (415) 983-1000
 6                           jonathan.doolittle@pillsburylaw.com
                             docket@pillsburylaw.com
 7
 8           PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Rules 2002, the
 9   foregoing request includes not only the notices and pleadings referred to in the Bankruptcy Code
10   and Bankruptcy Rules, but also includes, without limitation, all plans and disclosure statements,
11   all orders and notices of any application, motion, petition, complaint, demand, request or other
12   pleading in this case, whether formal or informal, whether written or oral and whether
13   transmitted or conveyed by mail, delivery, telephone, electronically or otherwise filed or given
14   with regard to this case.
15           PLEASE TAKE FURTHER NOTICE that neither this notice and request nor any later
16   appearance, pleading, proof of claim, claim, or suit filed in this case shall be deemed or
17   construed as a waiver of Wells Fargo’s (i) right to have final orders in any non-core matter
18   entered only after de novo review by a district judge, (ii) right to trial by jury in any proceeding
19   so triable in this cases or any case, controversy, or proceeding related to this cases, (iii) right to
20   have the District Court withdraw the reference in any matter subject to mandatory or
21   discretionary withdrawal, or (iv) other rights, claims, actions, defenses, setoffs, or recoupments,
22   as appropriate, to which Wells Fargo is or may be entitled, either in law or in equity, under any
23   agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly
24
25
26
27
28                                                      2

     Case: 20-40990        Doc# 6      Filed: 06/04/20      Entered: 06/04/20 14:42:21         Page 2 of 3
 1   reserved.
 2
 3   Dated: June 4, 2020                 PILLSBURY WINTHROP SHAW PITTMAN LLP
 4                                              /s/ Jonathan R. Doolittle
 5                                             Jonathan R. Doolittle (State Bar No. 290638)
                                               Four Embarcadero Center, 22nd Floor
 6                                             San Francisco, CA 94126-5998
                                               (415) 983-1000
 7                                             jonathan.doolittle@pillsburylaw.com
 8
                                               Counsel for Wells Fargo Bank, N.A.
 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23

24
25
26
27
28                                                3

     Case: 20-40990        Doc# 6   Filed: 06/04/20   Entered: 06/04/20 14:42:21     Page 3 of 3
